DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,971,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are already encompassed by the scope of the patent.

Objections: Claims-Minor Informalities
3.	Claims 8 and 17 are objected to due to the following informalities: grammatical error(s).
Claim 8 states “…system of claims 5…”
Claim 17 states “method of claims 15…”
The grammatical errors do not render the claims indefinite.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matus (US 2019/0122543).	
	Regarding claims 1, 6, and 11, Matus discloses a system and method for automatically warning at least one nearby vehicle of a potential safety hazard in or near a roadway (proximate inter-vehicle communication regarding road events including hazards on or near a roadway such as an accident in the lane of travel going over a hill; Matus at 0011, 0021), the system comprising:
One or more sensors configured to detect a potential safety hazard in or near a roadway (radar, LIDAR, optical sensors, etc. on board the vehicle; Matus at 0030).
A memory containing computer readable instruction for generating a message including at least one of a location of the one or more sensors and a location of the potential safety hazard (warning sent to other vehicle includes location of vehicle sensing the event as well as event location; Matus at 0009, 0019, 0085).
A processor configured to read the computer readable instructions from the memory and generate the message (processor in devices collects all data and assembles a message for transmission; Matus at 0009, 0012, 0015, 0032, 0085).
A transmitter configured to wirelessly transmit the message to at least one nearby vehicle (proximate vehicle immediately warned regarding the hazard event; Matus at abstract, 0009, 0011, 0068).

Regarding claims 2 and 12, Matus discloses wherein the one or more sensors include at least one of a camera, an image sensor, an optical sensor, a sonic sensor, a traction sensor, a wheel impact sensor, and a location sensor (Matus at 0030).

Regarding claims 3 and 13, Matus discloses wherein the location of the potential safety hazard is determined by or using information provided by the one or more sensors (Matus at 0019, 0020, 0070).

Regarding claims 4 and 14, Matus discloses wherein the one or more sensors includes at least one sensor configured to measure a distance between the sensor and the potential safety hazard (event data collected with radar; Matus at 0030).

Regarding claims 7 and 16, Matus discloses wherein the one or more sensors include at least one sensor configured for measuring at least one of a velocity and heading of the first vehicle (velocity of vehicle ascertained; Matus at 0009), wherein the message includes the location of the first vehicle (vehicle position; Matus at 0009), wherein the message includes at least one of the measured velocity and heading of the first vehicle (Matus at 0012, 0018, 0019).

Regarding claims 8 and 17, Matus discloses wherein the message further includes a time stamp indicating when the message was generated (e.g. time stamp; Matus at 0016).

Regarding claims 9 and 18, Matus discloses wherein the processor is further configured to identify a nature of the potential safety hazard using, at least in part, information collected by the one or more sensors, and wherein the message further includes information concerning the nature of the potential safety hazard (collected data compared with accident event model to characterize the event, and then the identified event is transmitted out; Matus at 0009, 0012, 0051).

Regarding claim 10, Matus discloses wherein the one or more sensors are deployed in or near the roadway (e.g. traffic cameras; Matus at 0032).

Regarding claim 19, Matus discloses wherein the method is implemented according to instructions stored on a non-transitory machine readable medium that, when executed on a computing device, cause the computing device to perform the method (Matus at 0085).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matus, as cited above, and further in view of Nix (US 2019/0164430).
Regarding said claims, Matus discloses monitoring reckless drivers proximate to the vehicle, but is silent as to measuring at least one of a velocity and heading of the potential safety hazard, including, in the message, the location of the potential safety hazard and at least one of the measured velocity and heading of the potential safety hazard.
Nix, in a similar invention in the same field of endeavor, teaches monitoring the velocity and heading of the potential safety hazard (Nix at 0083), and including, in the message, the location of the potential safety hazard and at least one of the measured velocity and heading of the potential safety hazard (inter-vehicle communication concerning velocity and heading of threat; Nix at 0083, 0089).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Matus with the threat detection of Nix.  Doing so would alert proximate vehicles to a potential collision threat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        27 September 2022